﻿I take pleasure, Sir, in joining previous speakers who have warmly congratulated you on your election as President of the thirty-ninth session of the General Assembly. I am confident that your wisdom and experience will be of great value.
182.	Allow me also to take this opportunity to welcome Brunei Darussalam as the 159th Member of the United Nations and to extend to this newly independent State my country's sincere wishes for a peaceful future.
183.	The General Assembly, at its sessions each year, could be the most important forum in the world. It is a unique gathering where representatives of a great variety of States express and exchange views on a great variety of issues.
184.	But how successful are we in making use of this unique forum to advance our basic ideals of peace, prosperity and human rights enshrined in the Charter of the United Nations? How successful have we been in creating the kind of world our peoples have so long wished for but been denied in this twentieth century of two world wars and almost innumerable armed conflicts? Are we making progress towards our goals or are we drifting away from them?
185.	At the end of last year, when the thirty-eighth session of the General Assembly had pondered the world situation for three months, your predecessor, Sir, Mr. Illueca, of Panama, summed it up by saying that that session had been: "the mirror in which mankind has seen reflected the multifaceted aspects of the profound crisis of the modem world". Nothing very positive seems to have occurred since then. Some might even be tempted to say that we have rather been moving still further in the wrong direction. On this first day of the Assembly's general debate, it seems appropriate to ask the following questions. Where are we heading? What is this session likely to accomplish? Is it going to accomplish anything truly important?
186.	In a very noteworthy interview not long ago one of the veterans of this Organization, the former representative of Singapore, Mr. Koh, said: "Nothing is moving at the United Nations at the moment." Is this to be the case also in the months—or even years—to come? Are we going to deal with the great number of important issues on the agenda of this session of the General Assembly by wrapping them into fine words or drowning them in inconsistent or unrealistic resolutions, and then forget all about them until the opening of another equally unsatisfactory session?
187.	Are we now, as in last year's session—and similarly before that—going to adopt 63 resolutions on disarmament without any real effort to reconcile our differences or to point a way out of the present impasse? Should that be the case, the prospects would really be bleak.
188.	In his very interesting appraisal of the current world situation, the Secretary-General mentions the "tendency to side-step major problems in a way which is likely in the long run to increase frustration and bitterness" and also "an apparent reluctance to make the effort required to use international organizations effectively". 

189.	At the outset of the thirty-ninth session the situation in many parts of the world calls for new methods and fresh efforts in an attempt to attain genuine improvement. Action will have to replace words and active negotiations the passing of hollow resolutions. All States, without regard to their size but based on their ability to contribute honestly, should participate in this process. This session of the General Assembly—which will be attended by so many influential political leaders and officials—will offer us an opportunity to start moving again. Let us all try to the best of our abilities to contribute to such a serious new effort to eliminate some of the great problems besetting our nations and the world community as a whole.
190.	The five Nordic countries—Denmark, Finland, Iceland, Norway and Sweden—which were not always friendly in past centuries have now over a long period derived the benefits of close and effective co-operation in a great number of fields. Living conditions and daily life in this area of the world reflect an evolution which would be beneficial to all who adopt a similar course.
191.	The gavel you use, Sir, in presiding over this world Assembly, which was created by an Icelandic sculptor, Asmundur Sveinsson, also reflects the changes that have occurred among the Nordic peoples through the centuries. The gavel's head shows a Viking praying for peace, a theme chosen by the artist.
192.	The Nordic peoples, who in olden times raided and fought against other peoples, now wish to live in peace and to share with others a life-style which has its origins in the noble ideals that all of us, the signatories of the Charter of the United Nations, have declared as our goals.
193.	The current situation in world affairs and some of the major issues on the agenda of this session were the subject of a traditional meeting of the five Nordic Ministers for Foreign Affairs in Reykjavik earlier this month. A communique giving the Ministers' views on these matters has been distributed to all delegations at the United Nations and to the Secretary-General. The Ministers reaffirmed the strong support of the Nordic countries for the United Nations. They underlined the essential role of the United Nations in the maintenance of peace and the need to strengthen the Organization's effectiveness in conflicts and crisis situations. They reiterated that respect for the fundamental principles of international law as laid down in the Charter of the United Nations must be the guideline for the conduct of all States. They also stressed the importance of preserving the universal character of the United Nations.
194.	It is self-evident that all nations desire peace. In so far as peoples themselves are free to decide, it should thus be possible to preserve the peace. However, not all peoples are masters of their own fate. Under such circumstances our gravest concern is the relentless arms race and the paradox that military spending this year will reach a trillion dollars while a large part of mankind is starving. It is therefore a matter of the greatest urgency that the leading military Powers multiply their efforts to limit and reduce conventional and nuclear weapons.
195.	It is to be hoped that the Soviet Union, having for almost a year been unwilling to continue negotiations on some of the most threatening types of weapons now in existence, will reconsider its attitude. It would indeed be fortunate if contacts during this session of the General Assembly could bring about such a basic change of atmosphere, mitigating the agony that the current state of affairs is causing mankind.
196.	Our aim must be a comprehensive solution of the disarmament question, the attainment of which must be dealt with effectively as a matter of the greatest urgency and priority. Partial or regional arms limitation agreements which only lead to the transfer of arsenals to new locations are bound to have limited value and can even create new dangers.
197.	As a spokesman for a country like Iceland, which derives its livelihood from the precarious living resources of the sea, I must voice our grave concern at the acceleration of the naval arms race. This aspect of the current military build-up world-wide may become the subject of further debate during next year's session of the General Assembly, when it is hoped that the study on the naval arms race, which was decided upon at the thirty-eighth session will be completed.
198.	Any arms control agreement reached must contain adequate provisions for effective verification. Any State which accepts mutual treaty obligations in disarmament or other fields with the intention of fulfilling them does not have to hesitate about committing itself to reciprocal verification procedures.
199.	I totally share the view of the Secretary-General that the main obstacle to disarmament and arms limitation is the insecurity of nations. Its origins may be found in the distrust between leading nations that took its current shape soon after the Second World War. Ail attempts to ameliorate this most unfortunate situation have until now been in vain. No durable confidence has been built between the leading Powers of the world. The building of confidence is therefore the single most important task now before the international community. Our attempts to move forward on this narrow and difficult road to a new and more peaceful world situation must be intensified. For that purpose, full use must be made of this unique forum where we are gathered now and its various organs and of the on-going Conference on Confidence- and Security-building Measures and Disarmament in Europe, meeting at Stockholm. However, the possibility of success depends above all on the behaviour of States—not just on words spoken from this rostrum or elsewhere.
200.	The building of genuine democracy among the world's nations—that is, respect for human rights and fundamental freedoms, respect for the sovereignty of States and the right of peoples to self-determination, the rule of law prevailing over the rule of force, and a more just distribution of economic resources— is the overriding pre-condition from which increased confidence will flow. All this and much more is pledged by all States when signing the Charter of the United Nations joining the Organization, but a different degree of implementation causes imbalance and insecurity.
201.	First and foremost, each and all of us must put our own house in order. Since, through bilateral or multilateral treaties freely entered into, we have undertaken mutual obligations, we have no right to expect immunity from criticism if we fail to live up to our commitments. In this context, I must say that it has been most deplorable to see the peoples of many countries suffer from flagrant breaches of human rights obligations. For instance,	and the treatment in a number of countries of individuals who have been claiming basic human rights for themselves and their fellow citizens cause us the gravest concern. A case in point is the sad affair of Andrei Sakharov and his wife, Yelena Bonner.
202.	The need to improve the lot of the least developed countries of the world and to strengthen the basis for their economic survival cannot be overemphasised. The developed countries must open up their markets for products from the third world. Development assistance from the industrialized countries will not alone solve the serious difficulties of the developing countries; they must also be granted, infer the benefits of free trade. Similarly, the industrialized countries should, in their overall trade relations, eliminate barriers and other protectionist measures, such as government subsidies, which hamper the normal, efficient division of labour between countries.
203.	On this first day of the Assembly's general debate there are on the list of speakers representatives of some of the biggest and some of the smallest States Members of the Organization. This truly reflects the variety of the membership, as well as the fact that all nations, large and small, have a stake in United Nations efforts to build a better world.
204.	Through experience mankind has acquired knowledge of forms of democratic government which, however imperfect, guarantee as far as is humanly possible the well-being of the peoples. Nevertheless, totalitarian, undemocratic methods deny such well-being to large populations on many continents.
205. We still have a long way to go. Let us not, however, underestimate the progress we have made during the almost four decades since the United Nations came into being. Our inability in past years to reverse the arms race throws a shadow over our hopes for immediate improvements. Nevertheless, let us not lose faith in a still brighter and better future. Let that faith give us strength to renew our pledges and to seek the fullest possible implementation of the noble ideals which are the comer-stone of the United Nations.
